Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 8th, 2021 had been entered. Claims 1-7 and 10-16 are currently pending in the application. Applicant’s amendments to the Claims have overcome all rejections previously set forth in the Non-Final Office Action dated September 8th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The Amendment filed December 8th, 2021 adds the negative limitation regarding Formula B (previously in claim 9 and now in amended claim 1), stating that “Rc does not represent morpholine”. However, no explicit support or mention of this feature, positive or negative, is found in the applicant’s specification. [Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").] (MPEP 2173.05(i))
For this reason, claim 1, as well as dependent claims 2-7 and 10-16 (which implicitly contain the unsupported limitation of claim 1), are not allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO2014050627A1), hereinafter Masanori, in view of Namai et al. (U.S. 2016/0363859 A1), hereinafter Namai, Saegusa et al. (U.S. 2011/0091809 A1), and Masuyama et al. (JP2016212403A), hereinafter Masuyama, and as evidenced by Sakida et al. (JP2011331494A), hereinafter Sakida, and Aoso et al. (JP4253409B2), hereinafter Aoso.
Regarding claim 1, Masanori teaches a photosensitive resin composition (Example 43, Table 3; see Abstract) comprising: a resin (A7; Table 3 and Table 1) having a constitutional unit (MATHF, Table 1; tetrahydrofuran-2-yl methacrylate, Page 22 Paragraph 6) having an acid-decomposable group (tetrahydrofuranyl ester group, see Page 3 Paragraph 8); a photoacid generator (B3, Table 3); a solvent 
However, Masanori does not teach the composition further comprising a fluorine-containing resin having a constitutional unit represented by Formula X of the instant claim. Masanori does teach the exposure of the composition using radiation of wavelengths in the range of 300 to 450 nm (i.e. visible and ultraviolet; commonly produced using mercury lamps) (Page 10, Para. 13). However, it is known in the art (see [0321] of Namai) that a resist composition's wavelength sensitivity may be controlled through the selection of the type of photoacid generator used. Furthermore, the disclosed range of 300-450 nm and the use of corresponding PAGs are only presented as preference (see Page 10, Para. 13 and Page 21, Para. 3). The invention of Masanori, in its broadest definitions (see Abstract and Claim 1), is not taught to be limited to a particular photoacid generator or exposure wavelength and no part of the disclosure suggests that the invention of Masanori would be limited as such. Therefore, despite the invention of Masanori only being (non-restrictively) disclosed for use with 300-450 nm radiation, nothing in the disclosure of Masanori suggests that said invention could not be adapted for use at other wavelengths.
It is well known in the art (see [0005] of Saegusa) that there is a desire for smaller semiconductor elements and, thus, for patterning processes utilizing shorter exposure wavelengths. Saegusa teaches the known use of liquid immersion to compensate for sensitivity deterioration caused by light absorption which occurs 
Furthermore, Saegusa teaches a known photosensitive resin composition ([0015]) comprising:  a resin having a constitutional unit having an acid-decomposable group (element A, [0018]); a photoacid generator (element B, [0019]); a solvent ([0628]); and a fluorine-containing resin (element C, [0020]) having a constitutional unit (group y, [0022] ; repeating unit (c),  [0104]; repeating unit (c'), [0152]) represented by Formula X of the instant claim (see [0236]-[0237]). Saegusa further teaches that a resin containing repeating unit (c) having polarity conversion group (y) is hydrophobic ([0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resist composition of Masanori to activate under exposure of shorter wavelength radiation and to utilize liquid immersion exposure, per the teachings of Namai and Saegusa. The use of a shorter wavelength of radiation would allow for smaller, higher resolution patterning, and the use of liquid immersion exposure would allow for compensation of the sensitivity deterioration due to light absorption which occurs with said shorter wavelengths. It would further been obvious to further include a hydrophobic, fluorine-containing resin in the resin composition of Masanori, as taught by Saegusa, such as those depicted in [0237] of Saegusa. The inclusion of the hydrophobic resin would prevent developmental defects and scumming, which 
Masanori does not teach that concentration of solid contents of the photosensitive composition is 1.0% by mass to 10% by mass, rather Masanori teaches that the concentration of solid contents is 32% (Page 23, Para. 6). However, Masanori also teaches that the composition is used to form a film having a thickness of 3.0 microns (Page 29, Para. 1) Furthermore, Masanori also prefaces this number with the following: "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Masanori is otherwise silent regarding the solid content concentration and any limitations thereof. Masanori also teaches that: "The wet film thickness when applied is not particularly limited, and the film thickness can be applied according to the application" (Page 21, Para. 1).
Saegusa, which teaches the analogous resin composition as described above, further teaches that said composition, which is uses with immersion exposure for use with shorter wavelengths, is preferably used with a coating thickness of 30 to 250 nm, and that "this coating thickness can be attained by setting the solid content of the composition within an appropriate range so as to cause the composition to have an appropriate viscosity, thereby improving the applicability and film forming property." ([0669]) Saegusa further teaches that the solid content of said composition is preferably 1 to 10 mass % ([0670]).

Saegusa further teaches a content ratio by mass of the resin having a constitutional unit having an acid-decomposable group (resin (A); [0444]) to the fluorine containing resin (resin (C); [0307]) is 1:0.005 to 1:0.133 (content of resin (A) is 60 to 95 mass%, [0444]; content of resin (C) is 0.5 to 8 mass%, [0307]; 60:0.5 = 1:0.008; 60:8 = 1:0.133; 95:0.5 = 1:0.005; 95:8 = 1:0.08; Max = 1:0.133; Min = 1:0.005). This range wholly encompasses the claimed range of 1:0.01 to 1:0.1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the contents of the resin having a constitutional unit having an acid-decomposable group (resin A7 of Masanori) and the fluorine containing resin (taught by Saegusa and modified into Masanori) such that the ratio between the two resins, in that order, is 1:0.01 to 1:0.1. Such a ratio range is within the implicit parameters taught by Saegusa, and 
Masanori does not teach that the photosensitive resin composition further comprising a compound represented by formula B of the instant claim.
Masuyama teaches a known photosensitive (see Page 13, last Paragraph) resist composition (abstract) for immersion exposure (page 19, para. 14) comprising: a resin having a constitutional unit having an acid-decomposable group (resin having an acid-labile group; abstract); a photoacid generator (abstract; see Page 13, last paragraph); a solvent (Page 19, Para. 7); and a fluorine-containing resin (resin X; Page 12, Para. 14; see [0131] of original Japanese version). Masuyama further teaches that the composition critically contains (in addition to the resin having an acid labile group and the acid generator) a compound (compound represented by formula (I); abstract) which may be represented by Formula B of the instant claim (see examples in [0019] of original Japanese version, such as (I-1)). Masuyama further teaches that this inventive composition can be used to produce a resist pattern with good line edge roughness (abstract). [Note: (I-1) differs from the Formula B of the instant claim in that both Rd's in (I-1) are hydrogens. However, regarding the central -CH2-CF2-CF2-CH2- moiety of (I-1) (designated as the L1 group; see [0009] of original Japanese version), Masuyama teaches that, while a -CH2-(CF2)n-CH2- group is preferable, the L1 group may alternatively be a perfluoroalkanediyl group, such as perfluoroethylene or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a compound having the formula (I) of Masuyama, such as the variant of compound (I-1) described above, into the composition of Masanori. The compositions of Masanori and Masuyama are analogous as shown above, and this modification of the composition of Masanori would result in a composition which also meets the limitation of the inventive composition of Masuyama. This modified composition could therefore be used to produce a resist pattern with good line edge roughness.
Masuyama further teaches that the content of the compound represented by Formula B of the instant claim is 0.01 to 5% by mass with respect to the total solids content of the photosensitive resin composition (Page 4, Para. 6). This range overlaps with the claimed range for the values of 0.1 to 5% by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content of the compound (I) in the composition of Masanori modified by Masuyama to be in the range of 0.1 to 5% by mass relative to the total solids content of the composition. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
claim 2, Masanori further teach that a pKa of a conjugate acid of the compound represented by Formula D (5-methylbenzoxazole; corresponds to compound D-3 in the instant specification) is 0.0 to 3.0 (1.1, see Table 7 of instant specification).
Regarding claims 3 and 4, Masanori does not teach that the compound represented by Formula D of instant claim 1 (C24, Table 3 and Page 24 para. 4; 5-methylbenzoxazole, Page 24 para. 4) is a compound represented by Formula D-1 or Formula D-2. However, Masanori does state that ""The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below."" (Page 22, Para. 5) Furthermore, Masanori teaches that, in the capacity of the aromatic heterocyclic compound C (Page 14, Para. 5), 2-phenylbenzothiazole (Page 15, Para. 18) is an alternative to 5-methylbenzoxazole (Page 15, Para. 16). 2-phenylbenzothiazole is a compound represented by both Formula D-1 of instant claim 3 and Formula D-2 of instant claim 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 5-methylbenzoxazole with 2-phenylbenzothiazole as the aromatic heterocyclic compound C in Example 43 of Masanori. Masanori establishes these two compounds as alternatives in the capacity of the aromatic heterocyclic compound C, and states that the materials in the examples (such as example 43) can be appropriately changed without departing from the spirit of the invention. Therefore, one of 
Regarding claim 5, Masanori does not teach that the photoacid generator (B3, Table 3) is an ionic compound including a cation and an anion, wherein the anion includes an ion represented by any one of Formula An-1, Formula An-2, or Formula An-3 of the instant claim. However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Furthermore, Masanori teaches that, as an alternative to an oxime sulfate compound (such as B3 of Example 43), a sulfonium or iodonium salt may be used (Page 10, Para. 13).
Namai teaches a known photosensitive resin composition ([0009]) comprising: a resin having a constitutional unit having an acid-decomposable group (polymer (A), [0009]), a photoacid generator ([0009]), and a solvent ([0013]); wherein the photoacid generator (B1, [0121]) is an ionic compound including a cation and an anion, and the anion includes an ion represented by Formula An-1 of the instant claim (Formula 4, [0121]). Namai further teaches that when the acid generator has the structure of Formula 4, it is expected that a diffusion length of the acid generated upon the exposure in the resist film will be more properly decreased through an interaction with the constitutional unit having an acid decomposable group of the polymer (A) and, as a result, the LWR performances of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the acid generator B3 of Masanori with a sulfonium or iodonium salt having a structure of Formula 4 of Namai. The use of this salt as the photoacid generator may improve LWR performances of the resin composition, and is broadly permitted through Masanori's disclosure of sulfonium and iodonium salt acid generators.
Regarding claim 7, Masanori does not teach that the constitutional unit (MATHF, Table 1; tetrahydrofuran-2-yl methacrylate, Page 22 Paragraph 6) having an acid decomposable group (tetrahydrofuranyl ester group, see Page 3 Paragraph 8) includes a constitutional unit represented by formula AI of the instant claim. However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Furthermore, Masanori teaches that, in the capacity of the acid-decomposable group, a tert-butyl ester group is an alternative to a tetrahydrofuranyl ester group (Page 3, Para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tetrahydrofuranyl ester group with a tert-butyl ester group as the acid decomposable in the constitutional unit a1 of the polymer in Example 43 of Masanori. Masanori establishes these two groups as alternatives in the capacity of 
Regarding claim 11, Masanori does not teach that the solvent (PGMEA, Page 23 Paragraph 6) includes y-butyrolactone.  However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Furthermore, Masanori teaches that y-butyrolactone ("lactones" in Page 16, Para. 9 of Masanori with specific reference and incorporation of [0174]- [0178] of Sakida; "y-butyrolactone" in [0178] of Sakida) is an alternative to PGMEA (Page 16, Para. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the PGMEA with y-butyrolactone as the solvent in Example 43 of Masanori. Masanori establishes these two compounds as alternatives in the capacity of the solvent, and states that the materials in the examples (such as example 43) can be appropriately changed without departing from the spirit of the invention. Therefore, one of ordinary skill would have expected similar results from this substitution as compared to the original.
Regarding claim 12, the modified Compound (I) of Masuyama (compound (I-1), [0019] of Masuyama; modified as described above) in the composition of 
Regarding claim 13, Masanori further teaches a resist film ("photosensitive resin composition layer"; Page 29, Para. 1) which is a solidified product of the photosensitive resin composition ("each photosensitive resin composition"; Page 20, Para. 1).
Regarding claim 14, Masanori further teaches (Page 29, Para. 1) a pattern forming method comprising: exposing the resist film according to claim 13; and developing the exposed resist film.
Regarding claim 15, Masanori further teaches a method for manufacturing an electronic device (liquid crystal display device; Page 30, Para. 1) comprising the pattern forming method according to claim 1 (Page 30, Para. 1-2).
Regarding claim 16, Masanori further teaches that the content of a constitutional unit having an aromatic group in all the constitutional units (MATHF, MAA, and MMA, Table 1; see page 22, Para. 6) of the resin having a constitutional unit having an acid-decomposable group (A7; Table 1) is 5% by mole or less (0%; see Table 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO2014050627A1), hereinafter Masanori, in view of Namai et al. (U.S. 2016/0363859 A1), hereinafter Namai, Saegusa et al. (U.S. 2011/0091809 A1), and Masuyama et al. (JP2016212403A), hereinafter Masuyama, as applied to claims  above, and further in view of Miyagawa et al. (U.S. 20160377979 A1), hereinafter Miyagawa.
Regarding claim 6, Masanori does not teach that the resin having a constitutional unit having an acid-decomposable group (A7, Table 3 and Table 1) includes a constitutional unit represented by Formula III of the instant claim. However, Masanori does state that "The materials, amounts used, proportions, treatment contents, treatment procedures and the like shown in the following examples can be appropriately changed without departing from the spirit of the present invention. Accordingly, the scope of the present invention is not limited to the specific examples shown below." (Page 22, Para. 5) Furthermore, Masanori does teach that the resin (polymer component (1); Page 9, Para. 5) may further contain another structural unit (a3) (Page 9, Para. 5), which may be a (meth) acrylic cyclic alkyl ester (Page 9, Para. 5).
Miyagawa teaches a known photosensitive resin composition (Abstract) comprising: a resin having a constitutional unit having an acid-decomposable group (Abstract); a photoacid generator (Abstract); and a solvent ([0029]); wherein the resin having a constitutional unit having an acid-decomposable group (resin A1, [0035]) includes a constitutional unit represented by formula III of the instant claim (structural unit (s), [0035]; structural unit having a lactone ring (a3), [0224]; see formulas (a3-1) to (a3-4) in [0259]). Miyagawa also teaches that the inclusion of the structural unit (a3) tents to improve the adhesiveness of resist obtained therefrom to a substrate and resolution of resist pattern ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a structural .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al. (WO2014050627A1), hereinafter Masanori, in view of Namai et al. (U.S. 2016/0363859 A1), hereinafter Namai, Saegusa et al. (U.S. 2011/0091809 A1), and Masuyama et al. (JP2016212403A), hereinafter Masuyama, as applied to claims 1-5, 7, and 11-16 above, and further in view of Hatakeyama et al. (U.S. 20170205709 A1), hereinafter Hatakeyama.
	Regarding claim 10, Masanori does not further teach the inclusion of a compound represented by one of the formulas of the instant claim.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included an onium salt having a non-alpha-fluorinated sulfate or carboxylate anion (such as that depicted in Claim 1 of Hatakeyama) and an onium cation as a quencher in the resist composition of Masanori modified by Namai. The use of a quencher would improve contrast and the use of these specific anions would allow for the quenching action to occur via ion exchange.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed December 8th, 2021, with respect to the rejection(s) of claim(s) 1-2 and 13-15 under 35 U.S.C. 102(a)(1) Namai et al. (U.S. 2016/0363859 A1), hereinafter Namai, Saegusa et al. (U.S. 2011/0091809 A1), and Masuyama et al. (JP2016212403A), hereinafter Masuyama, and as evidenced by Sakida et al. (JP2011331494A), hereinafter Sakida, and Aoso et al. (JP4253409B2), hereinafter Aoso.
Applicant’s argument, that Masanori does not disclose or render obvious the composition comprising a fluorine-containing resin having constitutional unit represented by Formula X or a compound represented by formula B, or that the solid content concentration is within the claimed range, is found to be persuasive and the amended claim 1 traverses the original rejection. However, upon further consideration, the newly amended claim 1 is found to be obvious in further view of Namai, Saegusa, Masuyama, Sakida, and Aoso, as explained above. For this reason, the newly amended claim 1 is rejected under 35 U.S.C. 103. As a result, claims 2-7 and 10-16 are still not allowable and are rejected as explained above.

Applicant's arguments, see pages 13 and 14, filed December 8th, 2021 have been fully considered but they are not persuasive.
Applicant argues that the content ratio range implicitly taught by Saegusa is 1 : 0.00001 to 1 : 0.2, which is a much wider, generic numerical range than the claimed range of 1:0.01 to 1 : 0.1. It is unclear how the Applicant calculated the wide range from the teachings of Saegusa. However, the Examiner’s own calculations (see rejection of claim 1 above), based on the most preferred content ranges, found the implicit ratio range to be 1 : 0.005 to 1 : 0.133. This range is 

Applicant’s arguments, see pages 14-15, filed December 8th, 2021, with respect to the rejection(s) in view of Watanabe et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masuyama et al. (JP2016212403A), hereinafter Masuyama.
Applicant’s argument that “Watanabe includes disclosure regarding a compound having a morpholine structure” and “the present application and claims disclose and recite a compound which does not have a morpholine structure” is found to be persuasive. However, the claimed compound in question is found to be obvious in view of Masuyama as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/Nicholas E Brown/         Examiner, Art Unit 1737              

/PETER L VAJDA/         Primary Examiner, Art Unit 1737
03/25/2022